 Case: 1:17-cv-08897 Document #: 55 Filed: 05/07/19 Page 1 of 1 PageID #:1292

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Amando Arias
                                       Plaintiff,
v.                                                       Case No.: 1:17−cv−08897
                                                         Honorable Andrea R. Wood
CITGO Petroleum Corp., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 7, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Status hearing set for
5/8/2019 is stricken and reset for 6/19/2019 at 09:00 AM. Mailed notice (aw,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
